Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-8 and 19 have been amended. The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Claim Objections
3.	Claims 7 and 18 are objected to because of the following informalities:  Claim 7 and 18 recites Rx is a cyclic alkyl having 1 to 25 C atoms. However, 1 or 2 C atoms cannot be cyclic as recited in the claim.  Claim 18 recites “Ra and Rb is branched hydrocarbons such as alkyl having 1 to 25 atoms;” and “L is branched alkyl having 1 to 25 atoms.” However, methyl or ethyl group (1 or 2 C atoms) cannot be branched as recited in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “Ra and Rb is branched hydrocarbons such as alkyl having 1 to 25 atoms;” and “L is branched alkyl having 1 to 25 atoms.” However, methyl or ethyl group (1 or 2 C atoms) cannot be branched as recited in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Archetti et al. (US 2016/0046863 A1) in view of Hirschmann et al. (US 2015/0299574 A1). 

    PNG
    media_image1.png
    288
    353
    media_image1.png
    Greyscale
[0139-043] in an amount of 3 to 15% by weight of the liquid crystal mixture ( medium), which meets the limitation of one or more compounds of formulas B and B1 ,wherein R1 and R2 are alkyl or alkoxy having 1 to 9 C atoms and L1 and L2 are F, in a proportion of from 3 to 20% and 4 to 15% as instantly claimed. Archetti et al. further teach that LC medium having a negative dielectric anisotropy contain at least one compound of formula P [0162]: 
    PNG
    media_image2.png
    144
    309
    media_image2.png
    Greyscale
wherein R1 is alkyl having 3 C atoms meeting the limitation of one or more compounds of formulas Q and Q1, wherein RQ is alkyl having 3C atoms and LQ1 to LQ6 are H or F with at least one of LQ1 to LQ6 6 being F as instantly claimed.  The polymerisable compounds are polymerized [0267].  An LC display (PSA type or PS-VA, PS-IPA or PS-UB-FFS; clam 18 and claim 19) comprises the LC 
Although Archetti et al. do not explicitly recite the functional language “in amount sufficient to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%” as instantly claimed, Archetti et al. do explicitly recognize that the at least one compound of formula P (Formula Q as recited by the instant clams) is in an amount of 0.1 to 1.0% and 0.1 up to 0.5% [0162] meeting the amount of sufficiency as required by the instant claims. 
 The claim language of “in amount sufficient to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%” is an intended use of the compound Q (Compound P as taught by Archetti et al.).  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
Nonetheless, the compound of formula P and formula Q are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, the compound of formula P recited by Archetti et al. should also be able to reduce the 
Examiner also notes that there is no polymerization step positively recited in the claims, because the claims are drawn to product and not a process. 
In the alternative, although Archetti  et al. explicitly teach that it is known to include a compound represented by formula B and formula Q in a liquid crystalline medium as instantly claimed, Hirschmann et al. do not explicitly show any examples of a compound represented by formula B and formula Q in a liquid crystalline medium.  However, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Archetti et al. recognize that liquid crystal mixtures containing LC materials often show some kind of degradation during long term backlight irradiation [0023]. This degradation can be observed by measuring the Voltage Holding Ratio (VHR) of the LC mixtures which have been objected to backlight irradiation for a defined time period [0023]. Also other kinds of irradiation, like the UV-light, necessary for the curing of reactive mesogen (RMs), especially for the PS-VA technology, may lead to a reduction of the VHR values of a test-cell or of a display. The use of cut-filters in order to reduce this effect is of limited applicability. By increasing the wavelength 
The examiner has added Hirschmann et al. to teach it is well-known to one of ordinary skilled in the art to include in a liquid crystalline medium that is used in VA display (abstract, claims and examples) having a negative dielectric anisotropy comprising a fluorinated dibenzothiophenes (claims and formula I of [0001] and Examples) in an amount of 2-30% [0042] to improve the rotational viscosity values and thus the response times in LC mixtures having negative dielectric anisotropies [0024]. Hirschmann et al. also recognize adding 0.3% of the polymerizable compound to LC host mixture that VHR value can be measured [0282].
Hirschmann et al. and Archetti et al. are analogous art in the LC medium having negative dielectric anisotropy used for VA displays field. 
Therefore, it would have been obvious to one of ordinary skilled in the art to include a polymerizable compound, a compound represented by formula B and formula Q in a liquid crystalline medium of Archetti et al. in view of improving the rotational viscosity values and thus the response times in LC mixtures having negative dielectric anisotropies as suggested by Hirschmann et al.
Regarding claims 7 and 8, Archetti et al. teach the polymerizable compound ( reactive mesogen; [0226-0227]) is at least one of formula M1 to M41 or RM1 to RM-98 ( claims 14 and 15) meeting the polymerizable compounds recited by instant claims 7 and 8.

    PNG
    media_image3.png
    137
    244
    media_image3.png
    Greyscale
 in paragraph [0100]).
Regarding claim 10, Archetti et al. teach LC medium comprises one or more compounds selected from the formulae CY or PY (Formulae IIA or IIB in paragraph [0070]).
 Regarding claim 11, Archetti et al. teach LC medium comprises one or more compounds selected from the formulae ZK and DK (Formula I-J in paragraph [0036-0037]).
Response to Arguments
6.	Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicant argues the 35 U.S. C. 112(b) rejection over claims 7 and 8 are moot.
A) Examiner disagrees. Claim 7 continues to recite “Ra and Rb is branched hydrocarbons such as alkyl having 1 to 25 atoms;” and “L is branched alkyl having 1 to 25 atoms.” However, methyl or ethyl group (1 or 2 C atoms) cannot be branched as recited in the claim. Applicants has only corrected the limitation under the Rx substitutent in claim 7. Therefore, the rejection is maintained.
B) Applicants disagree that the feature “in amount sufficient to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%” is intended use. This feature is defines a physical property of the liquid crystal mixture in the same way as a melting point or flammability rating defines a physical property of a solid. Applicant submit the decision 
B) Examiner respectfully disagrees with applicants. 
The claim language of “in amount sufficient to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%” is an intended use of the compound Q (Compound P as taught by Archetti et al.).  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).  A statement of intended use cannot distinguish over a prior art product that discloses all the recited limitations and is capable of performing the recited function. In re Schreiber 320 F.3d 1339, 1345 (Fed. Cir. 2003.)It is noted that there is no polymerization step positively recited in the claims, because the claims are drawn to product and not a process. 
In the alternative, the compound of formula P and formula Q are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, the compound of formula P recited by Archetti et al. should also be able to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%, since compound is in a sufficient amount as required by the instant claims.
Furthermore, the term “sufficient” is relative terminology. The term "sufficient" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960) The term ‘sufficient’ is not defined in the claim, the specification does not provide a standard for 
Therefore, the rejection is maintained. 
C) Applicant argues the Office Action cites paragraph [0162] of Archetti et al. which teaches the use of at least one compound of formula P in an amount of 0.1 to 10%. The range is too broad to inherently meet het limitation of reducing the VHR drop following polymerization by at least 35%, as amount well beyond the maximum (1.0%) of the claimed invention are taught.  In addition, when considering the combined teachings of Archetti and Hirschmann, the prior art leads away from using the low amounts of 0.1 to 1.0% of compound Q required of the claims herein. Hirschmann et al. teaches in paragraphs [0190-0191] that the compounds of formula P1 (which read upon formula Q herein) are preferably used in concentrations of 2-15%, in particular 2-10%. In view of the combined teachings directing those skilled in the art to use of higher amounts of compound Q, the LC mixtures of the prior art do not inherently have the feature of reducing the VHR drop by at least 35% following polymerization of the polymerizable compounds with compound of formula Q. 
C) Examiner disagrees the combined teachings directing those skilled in the art to use of higher amounts of compound Q, the LC mixtures of the prior art do not inherently have the feature of reducing the VHR drop by at least 35% following polymerization of the polymerizable compounds with compound of formula Q. Prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Archetti et al. explicitly teach in paragraphs [0162-0163] as shown below: 
    PNG
    media_image4.png
    227
    287
    media_image4.png
    Greyscale
 specifically recites compound P is used in an amount 0.01-5% encompassing the instant claimed range 0.1 to 1.0% for compound Q: 
    PNG
    media_image5.png
    229
    660
    media_image5.png
    Greyscale
 and Q1: 
    PNG
    media_image6.png
    250
    698
    media_image6.png
    Greyscale
as recited in claim 5. 
The compound of formula P and formula Q are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, the compound of formula P recited by Archetti et al. should also be able to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%, since compound is in a sufficient amount as required by the instant claims.
Archetti et al. recognize that liquid crystal mixtures containing LC materials often show some kind of degradation during long term backlight irradiation [0023]. This degradation can be observed by measuring the Voltage Holding Ratio (VHR) of the LC mixtures which have been objected to backlight irradiation for a defined time period [0023].
Examiner has only added Hirschmann et al. to teach it is well-known to one of ordinary skill in the art to include in a liquid crystalline medium that is used in VA display (abstract, claims and examples) having a negative dielectric anisotropy comprising a fluorinated dibenzothiophenes (claims and formula I of [0001] and Examples) [0042] to improve the not to teach compound of formula P1 or amount of formula P1 ( compound Q as recited by the instant claims) as argued by the applicants.  Nonetheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that the compound of formula P1 in amount 2% (reference) and 1.0% (instant application) are closely related and therefore would be expected to perform in the same manner.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP 2131.03).
Furthermore, the term “sufficient” is relative terminology. The term "sufficient" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960) The term ‘sufficient’ is not defined in the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.” 
Therefore, the rejection is maintained. 
D) Applicant argues there is no direction in the prior art to select a compound of formula B in addition a compound of formula Q. Therefore there is no basis upon which the prior art would inherently have the property of reducing the VHR drop by at least 35% following polymerization of the polymerizable compounds.  In that the prior art does not provide a LC mixture of polymerizable compounds with the feature of reducing the VHR drop by at least 35% following polymerization either expressly or inherently, Applicants submit the rejection of claims 1-20 under 35 USC 103 should be withdrawn.
 There is no polymerization step positively recited in the claims, because the claims are drawn to product and not a process. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Formulas B and Q as recited by the instant claims are commonly known compounds in liquid crystal medium. Archetti et al. and Hirschmann et al. teach the general compound of formulas B and Q (see citations above) comprised in a liquid-crystalline medium.
Although Archetti et al. do not explicitly recite the functional language “in amount sufficient to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%” as instantly claimed, the compound of formula P and formula Q are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, the compound of formula P recited by Archetti et al. should also be able to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%, since compound is in a sufficient amount as required by the instant claims.

The examiner has added Hirschmann et al. to teach it is well-known to one of ordinary skilled in the art to include in a liquid crystalline medium that is used in VA display (abstract, claims and examples) having a negative dielectric anisotropy comprising a fluorinated dibenzothiophenes (claims and formula I of [0001] and Examples) in an amount of 2-30% [0042] to improve the rotational viscosity values and thus the response times in LC mixtures having negative dielectric anisotropies [0024]. Hirschmann et al. also recognize adding 0.3% of the polymerizable compound to LC host mixture that VHR value can be measured [0282].
Hirschmann et al. and Archetti et al. are analogous art in the LC medium having negative dielectric anisotropy used for VA displays field. 
Therefore, the rejection is maintained. 

E) Examiner disagrees claims 1-20 are unobvious and rejection should be withdrawn. Prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). There is no requirement that prior art must show examples or preferred embodiments to prove obviousness as argued by the applicants. 
Archetti et al. explicitly teach a liquid-crystalline medium [0001] comprising in the preferred mixtures a fluorinated dibenzothiophene represented by formula BS-1 [0139] 
    PNG
    media_image7.png
    150
    722
    media_image7.png
    Greyscale
(c is 0, which is 1 of 8 preferred compounds). BS-1 which is considered to be equivalent options and inclusive of the sought invention of Archetti et al. This small number can clearly be envisaged by one of ordinary skill in the art to arrive at a compound having each option including applicant’s claimed dibenzothiophene compound. Furthermore, the prior art does not need to teach the same beneficial properties as applicant in order for the disclosure(s) to be obvious over applicant’s claims. A claimed compound may be obvious because it was suggested by, or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art. In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991)
The Examiner does not rely on Archetti et al. for such compounds, but rather relies on Hirschmann et al. for a disclosure of dibenzothiophenes as discussed above.
Archetti et al. explicitly also teach a liquid-crystalline medium comprises at least one compound of the formula P [0162-0163] and polymerisable compound [0226-0227 & 0264-0267]. These compounds are preferred in the liquid-crystalline mixture of Archetti et al. 

    PNG
    media_image4.png
    227
    287
    media_image4.png
    Greyscale
 specifically recites compound P is used in an amount 0.01-5% encompassing the instant claimed range 0.1 to 1.0% for compound Q: 
    PNG
    media_image5.png
    229
    660
    media_image5.png
    Greyscale
 and Q1: 
    PNG
    media_image6.png
    250
    698
    media_image6.png
    Greyscale
as recited in claim 5. 
The compound of formula P and formula Q are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, the compound of formula P recited by Archetti et al. should also be able to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%, since compound is in a sufficient amount as required by the instant claims.
Therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722